                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


STEVEN TROY THOMAS,

        Petitioner,
                                                          CIVIL ACTION NO.
v.
                                                        5:18-cv-00384-TES-CHW
STATE OF GEORGIA, et al.,

         Respondents.


        ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION



        Petitioner Steven Troy Thomas filed an Objection [Doc. 25] following the United

 States Magistrate Judge’s Report and Recommendation (“R&R”) [Doc. 24] to grant

 Respondent Jose Morales’ Motion to Dismiss [Doc. 14] his petition for habeas corpus

 relief filed pursuant to 28 U.S.C. § 2254 [Doc. 4]. See [Doc. 24 at pp. 2–3]. In light of his

 Objection, the Court is obligated to make a de novo determination of those portions of

 the R&R to which objection is made. 28 U.S.C. § 636(b)(1)(A).

        In his R&R, the magistrate judge recommends that Petitioner’s habeas petition

 should be dismissed without prejudice given his failure to exhaust the available

 remedies in the courts of the State of Georgia. [Id. at p. 2 (citing 28 U.S.C. §

 2254(b)(1)(A))]. After consideration of the R&R and over Petitioner’s Objection, the

 Court ADOPTS the United States Magistrate Judge’s recommendation, GRANTS
Respondent’s Motion to Dismiss, and DISMISSES Petitioner’s habeas corpus relief

sought via 28 U.S.C. § 2254 without prejudice.

        In his Objection, Petitioner argues that the magistrate judge is “in collusion with

Respondents and their counsel . . . to wholly ignore the ostensible grounds of [his] writ

of [h]abeas [c]orpus . . . .” [Doc. 25 at p. 1]. These grounds, according to Petitioner

include, “actual innocence, lack of proper jurisdiction, lack of venue jurisdiction, and

subordination of perjury.” [Id.]. He claims that each of these grounds are “well[-]settled

exceptions to the procedural bar erected by 28 U.S.C. § 2254(a)(1) and the [Antiterrorism

and Effective Death Penalty Act].” [Id.].

        After a review of applicable law, the Court finds that the arguments contained in

his Objection simply just miss the mark. “A claim of actual innocence is normally used

not as a freestanding basis for habeas relief, but rather as a reason to excuse the

procedural default of an independent constitutional claim.” Mize v. Hall, 532 F.3d 1184,

1195 (11th Cir. 2008). Further, “[a] claim is procedurally defaulted if it has not been

exhausted in state court and would now be barred under state procedural rules.” Id. at

1190.

        Here, Petitioner’s claims are not procedurally defaulted, they are simply

unexhausted. Only when it is clear that a habeas petitioner would be barred from

raising claims in state court, will federal courts treat the unexhausted claims as

procedurally defaulted. Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998) (“[W]hen



                                              2
it is obvious that the unexhausted claims would be procedurally barred in state court

due to a state-law procedural default, we can forego the needless ‘judicial ping-pong’

and just treat those claims now barred by state law as no basis for federal habeas

relief.”) (emphasis added). The Court should dismiss a federal habeas petition for

further exhaustion in state court, unless the state court would be unable to review the

claims. Id. at 736–37 (“[W]here . . . the unexhausted claims are procedurally barred from

being considered in [state] courts, it would serve no purpose to dismiss the petition for

further exhaustion because review of those claims would be unavailable in state

courts.”).

        It is not obvious that Petitioner’s claims, in this case, would be barred or

unavailable. Petitioner could file a motion for an out-of-time appeal and he can

certainly still file a state habeas action. See O.C.G.A. § 5-6-38; see also O.C.G.A. § 9-14-42

(four years to file a state habeas action for felony, non-capital convictions). Actual

innocence is a possible (though unlikely) way to circumvent habeas-related procedural

defaults; it is not, however, an excuse for failing to exhaust one’s claims in a state-court

habeas proceeding, because “[t]he function of federal habeas corpus is to redress

constitutional errors, not to relitigate state criminal cases.” Mize, 532 F.3d at 1195. 1




1In other words, actual innocence is a gateway to procedurally defaulted and time-barred claims; it is not
a doctrinal avenue that allows a petitioner to skip over still-available state remedies.


                                                    3
        Accordingly, Petitioner’s claims––including his actual innocence claim––are

premature, and the Court ADOPTS the United States Magistrate Judge’s Report and

Recommendation [Doc. 24] over Petitioner’s Objection. Consistent with that

recommendation, the Court GRANTS 2 Respondent’s Motion to Dismiss [Doc. 14] and

DISMISSES Petitioner’s habeas petition without prejudice giving him the right to file,

in state court, either an out-of-time appeal or state habeas action in which he may raise

his claims and any actual innocence allegations. 3

        SO ORDERED, this 26th day of August, 2019.

                                                  S/ Tilman E. Self, III
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




2When, as here, “the district court denies a habeas petition on procedural grounds without reaching the
prisoner’s underlying . . . claim[s],” the district court will not issue a Certificate of Appealability unless
the prisoner can show, at least, “that jurists of reason would find it debatable whether the petition states a
valid claim of the denial of a constitutional right and that jurists of reason would find it debatable
whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 483–84
(2000). Thus, in accordance with the magistrate judge’s recommendation, Petitioner is accordingly
DENIED a Certificate of Appealability. See [Doc. 24 at p. 4].

3In light of the Court’s ruling in this Order, the Court TERMINATES Petitioner’s Motion to Strike
Respondents’ Opposition to File a Full and Complete Record [Doc. 23] and Motion for Evidentiary
Hearing on Respondents’ Exhaustion Contention Before Other Than Said Magistrate [Doc. 26] as moot.


                                                      4
